Case 5:19-cr-00206-SMH-MLH Document 34 Filed 09/25/19 Page 1 of 7 PagelD#: 61

RECEIVED
SEP 25 2019

“OF LOUISIANA

RG FOUEIANA SHREVEPORT DIVISION

UNITED STATES DISTRICT COURT

    
 

WESTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA

5:19-cr-00206
Chief Judge Hicks

VERSUS Magistrate Judge Hornsby

CAROL BATES (01)
FAITH ALEXANDER (02)
MARQUISE PERRY (03)
AUDREY WILLIAMS (04)

+ + + ft + + + F F

FIRST SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES:
COUNT ONE
18 U.S.C. § 1349
(Conspiracy to Commit Wire Fraud)

AT ALL TIMES HEREIN RELEVANT:
I BACKGROUND

A. The Defendant, Carol Bates ("Bates"), was the Comptroller of the
Bossier Parish Community College in Bossier City, Louisiana.

B. Bossier Parish Community College (““BPCC”) te a two-year institution of
higher education located in Bossier City, Louisiana.

C. BankMobile is a third party payment and banking company located in

Connecticut that is used by BPCC to facilitate student refunds. Students have the

Page 1 of 7
Case 5:19-cr-00206-SMH-MLH Document 34 Filed 09/25/19 Page 2 of 7 PagelID#: 62

option of having BankMobile deposit the refunds into their personal bank accounts
using a BankMobile debit card to access the funds, or receiving a personal check.
II. THE CONSPIRACY

Beginning on or about January 2013, and continuing until the present, in the
Western District of Louisiana and elsewhere, the Defendants, Carol Bates, Faith
Alexander, Marquise Perry and Audrey Williams, and others known and
unknown to the Grand Jury, did knowingly and intentionally conspire to violate Title
18, United States Code, Section 1343, namely, to knowingly devise a scheme and
artifice to defraud Bossier Parish Community College and to obtain money and
property, by means of materially false and fraudulent, pretenses, representations and
promises, and for the purpose of executing such scheme and artifice, to cause to be
transmitted by means of wire communications in interstate commerce, writings,
signs, signals, pictures and sounds.
Ill. THE OBJECT OF THE CONSPIRACY
the conspiracy was for the Defendants, Carol Bates, Faith
Alexander, Marquise Perry and Audrey Williams, and others known and
unknown to the Grand Jury, to fraudulently obtain money from Bossier Parish
Community College for their own use.

IV. MANNER AND MEANS OF THE CONSPIRACY AND THE SCHEME AND
ARTIFICE TO DEFRAUD

The manner and means used by the defendants to accomplish the objectives

of the conspiracy included but were not limited to the following:

Page 2 of 7
Case 5:19-cr-00206-SMH-MLH Document 34 Filed 09/25/19 Page 3 of 7 PagelID#: 63

A. It was part of the conspiracy and the scheme and artifice to defraud that
defendant, Carol Bates, used her position as comptroller of Bossier Parish
Community College to access an internal computer database and make fraudulent
entries which showed that Alexander, Perry, and others known and unknown to
the Grand Jury were due a refund. In reality, the individuals were not due a refund.
BPCC records show that Bates’ user name and login information were used to input
each fraudulent refund detailed below into the BPCC computer. As a result of the
entries, BPCC caused refunds to be issued to Alexander, Perry, and others known
and unknown to the Grand Jury. In total, Bates caused forty-five (45) fraudulent
refunds totaling approximately $259,591.97 to be issued to seven (7) individuals.

B. As part of the scheme that Bates’ sister, Audrey Williams, recruited
Alexander, Perry, and others known and unknown to the Grand Jury, to receive
fraudulent BPCC funds from Bates. Once the funds were transferred from BPCC,
Williams would instruct the individuals to pay her between one-half to two-thirds of
the amounts received.

C. Beginning in 2015 and continuing through 2016, Perry, received seven
(7) BPCC refunds totaling approximately $49,524.65. Records indicate that the funds
were transferred from BankMobile to Perry’s personal Regions Bank Account No.
0915. Upon receiving the funds, Perry withdrew approximately two-thirds of the
money in cash and gave it to Williams. For example, in the spring semester of 2016,

Perry received three direct deposits from BPCC into Regions Bank Account No. 0915.

Page 3 of 7
Case 5:19-cr-00206-SMH-MLH Document 34 Filed 09/25/19 Page 4 of 7 PagelID#: 64

The deposits totaled $19,561.19. Perry was not enrolled as astudent at BPCC during
that semester and was not due any refund.

D. Beginning in 2014 and continuing through 2016, an individual known
to the Grand Jury, S.K., received seven (7) BPCC refunds totaling approximately
$26,373.12. The funds were disbursed via wire transfer from a Bank Mobile account
located in Connecticut to §.K.’s personal bank accounts in the Western District of
Louisiana. S.K. was not entitled to a refund. Upon receiving the funds, and at Bates’
direction, $.K. withdrew approximately half of the monies in cash and gave it to
Bates.

E. Beginning in 2014 and continuing through 2015, an individual known
to the Grand Jury, A.L., received six (6) fraudulent BPCC refunds totaling
approximately $42,326.90. A.L. was enrolled as a student during the 2014 school
year, but was not entitled to any of the refunds. As an example, on February 2, 2015,
$7,264.73 was transferred into the BankMobile account of A.L. Beginning on
February 11, 2015, four wire transfers totaling $3,425 were made from A.L.’s
BankMobile account to Bates’ Barksdale Federal Credit Union bank account, ending
in 4102.

F. Beginning in 2014 and continuing through 2016, Faith Alexander,
received eight (8) fraudulent BPCC refunds totaling approximately $45,482.65.
Alexander was enrolled as a student for part of the time period, but was not entitled
to any of the refunds. As an example, on February 3, 2016, $5,955 was transferred

into Alexander’s BankMobile account. Over the next few days, three wire transfers

Page 4 of 7
Case 5:19-cr-00206-SMH-MLH Document 34 Filed 09/25/19 Page 5 of 7 PagelD#: 65

totaling $3,000 were made from Alexander’s BankMobile account to the personal
bank account of Audrey Williams ending in 6700, located at Barksdale Federal
Credit Union.

G. Beginning in 2016 and continuing through 2016, an individual known
to the Grand Jury, D.D., received five (5) BPCC refunds totaling approximately
$22,985. The funds were disbursed via wire transfer from a Bank Mobile account
located in Connecticut to D.D.’s personal bank account located at Post Office FCU in
the Western District of Louisiana. D.D. was not enrolled at BPCC during this time
and was not entitled to a refund. Upon receiving the funds, and at Bates’ direction,
D.D. withdrew approximately half of the monies in cash and gave it to Bates.

H. In 2016, an individual known to the Grand Jury, L.K., received two (2)
BPCC refunds totaling approximately $9,802.49. The funds were disbursed via wire
transfer from a Bank Mobile account located in Connecticut to L.K.’s personal bank
account located at Chase Bank in the Western District of Louisiana. L.K. was enrolled
at BPCC during this time but was not entitled to a refund. Upon receiving the funds,
and at Bates’ direction, L.K.’s mother, S.K., withdrew approximately half of the
monies in cash and gave it to Bates.

I. Beginning in 2013 and continuing through 2016, an individual known
to the Grand Jury, O.H., received ten (10) fraudulent BPCC refunds totaling
approximately $63,097.16. The funds were disbursed to O.H.’s Bank Mobile account.
O.H. was enrolled at BPCC during part of this time period but was not entitled to a

refund. Upon receiving the funds, and at Bates’ direction, O.H. withdrew

Page 5 of 7
Case 5:19-cr-00206-SMH-MLH Document 34 Filed 09/25/19 Page 6 of 7 PagelD #: 66

approximately two-thirds of the monies from her BankMobile account in cash and
gave it to Bates.

The allegations in Counts 2 - 18 are incorporated by reference as though fully
set forth herein as part of the conspiracy to defraud.

Allin violation of Title 18, United States Code, Section 1349 [18 U.S.C. § 1349].

COUNTS 2 - 18
18 U.S.C. § 13843
(Wire Fraud)

A. The allegations in Count 1 are incorporated by reference as though fully
set forth herein as the scheme and artifice to defraud.

B. On or about the dates set forth below, in the Western District of
Louisiana and elsewhere, the Defendants listed below, and others known and
unknown to the Grand Jury, devised and intended to devise a scheme to defraud, and
to obtain money and property by means of materially false and fraudulent pretenses,
representations and promises, and for the purpose of executing the scheme, caused
to be transmitted by means of wire communication in interstate commerce, the
signals and sounds more specifically described below for each count, to wit: an

electronic transfer of funds from a BankMobile account in Connecticut to the listed

bank account located in the Western District of Louisiana:

 

 

 

Date of Amount Receiving Account
Count ate © Defendant Electronically Bank
Transfer Owner
Transferred Account
Chase
2. .
2 9/8/2016 Carol Bates $6,542.12 #OTAS S.K
WESLA
3 6/19/2015 Carol Bates $4,700.00 FCU #854 S.K.

 

 

 

 

 

 

 

 

Page 6 of 7
Case 5:19-cr-00206-SMH-MLH Document 34 Filed 09/25/19 Page 7 of 7 PagelD #: 67

 

Amount

Receiving

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count room fe . Defendant ae caaaead” Bank aeons
ransferred Account
4 2/18/2016 Carol Bates $4,104.00 retains 4 S.K.
5 9/8/2016 | Carol Bates $4,456.49 way : we
6 | 11/24/2016] Carol Bates $5,346.00 es ae
7 [sions [SEE | enwara | em | Merwe
8 | 9/13/2016 ee $5,533.73 oe "Tee
> [ionanore| SeetBster® [seasoro | Rage | Maven
10 v7/16 | Carol Bates $4,597.00 nial DD.
1 2/5/16 | Carol Bates $4,597.00 ee D.D.
12 6/7/16 Carol Bates $4,597.00 ee D.D.
13 | 9/30/16 | Carol Bates $4,597.00 ae D.D.

 

All in violation of Title 18, United States Code, Sections 1343 and 2. [18 U.S.C. §

1343 & 2].

A TRUE BILL:

REDACTED

\ GRAND JURY FOREPERSON

DAVID C. JOSEPH
United States Attorney

ae =
a Se ' ay ee

 

SETH D. REEG, LA Bar No. 8418
Assistant United States Attorney
300 Fannin Street, Suite 3201
Shreveport, LA 71101
(318) 676-3600 — office
(318) 676-3663 — fax

Page 7 of 7

 
